Citation Nr: 0938920	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disorder or disorders 
affecting the bilateral eyes. 


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's fiancée


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1983 to July 
1986 and from March 2005 to June 2006, with service in 
Afghanistan from May 2005 to May 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas which denied entitlement to the benefit 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Little Rock, Arkansas in 
February 2009 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for bilateral eye disorders is ready for 
Board adjudication.  See 38 C.F.R. § 19.9 (2008).  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

Specifically, the Board finds that there is not a VA 
examination report of record that is sufficient for the 
purposes of appellate review.  A medical examination may be 
considered adequate when it is based on consideration of the 
appellant's prior medical history and describes any 
identified disability in sufficient detail so that the 
Board's evaluation will be a fully informed one.  See Floyd 
v. Brown, 9 Vet.App. 88, 93 (1996); Ardison v. Brown, 6 
Vet.App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet.App. 
121, 124 (1991).

The Board observes that, in this case, the February 2008 
Statement of the Case references a VA examination conducted 
on  August 17, 2006.  However, the handwritten single page 
ophthalmology consultation sheet does not provide any opinion 
as to etiology of the identified eye conditions and the 
physician noted that he did not review the claims file or any 
other records prior to diagnosing the eye conditions.  As 
such, this report does little more than report the state of 
the Veteran's eyes on the given date.  It is insufficient as 
an examination for the purposes of assessing service 
connection.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  As the Board is unable to make 
a service connection determination on the basis of the 
evidence currently of record, the Veteran must be afforded a 
contemporaneous examination.

To this end, the examiner must consider the Veteran's 
statements regarding dust and other material entering his 
eyes while stationed in Afghanistan, such that he experienced 
a worsening of an eye condition that he attests existed prior 
to service.  The Veteran's statements of symptoms in service 
and the Veteran's and other lay statements of continuous 
symptoms of eye problems after service must be considered.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
ophthalmology examination to determine 
the nature and etiology of any 
currently diagnosed eye disorder.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed eye 
disorders;
(b)  Identify the approximate date of 
onset for any chronic acquired 
disability identified above; 
(c)  Opine whether any current eye 
disability was incurred during active 
military service;
(d)  Identify any eye disorder found at 
least as likely as not to have pre-
existed either period of the Veteran's 
active duty service; and for any such 
condition, identify whether that 
disability was permanently aggravated 
by later active military service. 

The examiners should note that 
aggravation is defined for legal 
purposes as a permanent worsening of 
the underlying condition versus a 
temporary flare-up of symptoms.  

The examiner is also specifically asked 
to discuss the impact, if any, made by 
dust or other environmental 
contaminants in Afghanistan on the 
Veteran's eye condition(s).  In doing 
so, the examiner is asked to consider 
the April 2006 military air quality 
report submitted by the Veteran. 

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.


The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




